PER CURIAM.
This is an appeal by the plaintiff from a final judgment entered upon an adverse jury verdict in negligence action arising out of a motor vehicle intersectional collision. The plaintiffs sole point on appeal is that the trial court abused its discretion in denying his motion for new trial because, it is urged, the jury verdict in favor of the defendant is against the manifest weight of the evidence.
We disagree and affirm because there is both persuasive and sufficient evidence in the record to support the conclusion that (a) the motor vehicle in which the plaintiff’s decedent was riding ran a blinking red traffic light at the subject intersection, (b) the defendant’s motor vehicle proceeded through the subject intersection with a blinking yellow traffic light and, thus, had the right of way, and (c) the aforesaid plaintiff decedent’s vehicle was speeding, and took no evasive action to avoid the accident, while the defendant’s vehicle was not speeding, slowed as it entered the intersection, and was in no way at fault in the ensuing accident. This being so, the trial court did not abuse its discretion in denying the plaintiff’s motion for new trial below. See Cloud v. Fallis, 110 So.2d 669 (Fla.1959); Martin v. Stone, 51 So.2d 33, 35 (Fla.1951); Wilson v. Redding, 145 So.2d 252, 253 (Fla. 2d DCA 1962).
The final judgment under review is, therefore, in all respects
Affirmed.